922 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbert Eugene PROFFITT, Plaintiff-Appellant,v.UNITED STATES of America, H.C. Tarleton, K. Parker,Defendants-Appellees.
No. 90-7152.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 19, 1990.As Amended Jan. 9, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-89-725-R)
Wilbert Eugene Proffitt, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Wilbert Eugene Proffitt appeals from the district court's order dismissing his complaint for failure to particularize his complaint as ordered.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Proffitt v. United States, CA-89-725-R (E.D.Va. Oct. 11, 1990).  As Proffitt's case does not fall within the jurisdiction of the Federal Circuit, see 28 U.S.C. Sec. 1295, his motion to transfer his case to that court is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.